DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on September 7, 2022. Claims 1, 12-13, 22, and 27-28 are amended; claims 29-31 are new.
The applicant contends:
(1) Contra the applicant’s assertion, the applicant did not intend to constructively elect the embodiment of Figure 2, and the claim set ought not be limited to said embodiment (p. 8).
(2) The cited prior art fails to disclose the new material presently recited by each independent claim – namely, the aspect of a gas inlet and extractor which generate a “down flow” between them. Nunomura, for instance, teaches an inlet and extractor which produce a horizontal flow across the processing apparatus (p. 10). 
In response,
(1) Regardless of Applicant’s intentions, the submitted application contains multiple inventions, and the original independent claim recited a feature exclusive to the embodiment of Figure 2. Consequently, the claim set remains constructively directed to Figure 2 henceforth. Even assuming a counterfactual in which the first iteration of claim 1 was generic, the examiner would have simply submitted a restriction requirement; thus, there was never a scenario where Applicant would have been entitled to prosecute multiple inventions in the same application.
(2) The examiner concurs and has withdrawn the previous rejections. In view of further search, new rejections have been applied below.
Restriction
Newly submitted claim 30 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: This claim recites a gate valve (63), substrate handling chamber (37), and a treatment module (49), but these features are exclusive to the non-elected embodiment of Figure 1b.
In addition, claim 22 has been amended to recite a “substrate handling chamber” but, as noted above, this feature is exclusive to the non-elected embodiment of Figure 1b.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 22 and 30 are withdrawn from consideration as being directed to a non-elected invention (37 CFR 1.142(b); MPEP § 821.03).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “device,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “boat transfer device” of claims 1, 27, and 28;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The boat transfer device (50) will be interpreted as robot 62 and either robot 61 or 64 in accordance with paragraph [0057] of the specification, as well as Figure 2. 
(The enumerated function requires the boat transfer device to convey the boat to only one of the two elevators and one of the two cool down stations, thereby rendering one or the other of robots 61 or 64 redundant.)
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Separately, the examiner observes that claim 1, as originally filed, required the boat transfer device to convey a boat (B) between a given loading station (38) and both elevators (46). Only boat transfer robot 62, of the embodiment delineated by Figure 2, is capable of satisfying this function. Regarding the embodiment of Figure 1, a given boat transfer arm (51) of the boat transfer device (50) can only convey a boat from a loading station (38) to the nearest elevator (46), not to both elevators. Thus, the claim set is constructively drawn to the embodiment of Figure 2 and will remain so throughout the duration of prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This claim has been amended to specify “the substrate handling chamber,” but this term lacks antecedent basis, as neither claim 1 or 21 recite said feature. To advance prosecution, the examiner will interpret the chamber housing the transfer robot as constituting the “handling chamber.”
Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim stipulates that the boat transfer arm moves vertically a “few centimeters.” The metes of the term “few” are indefinite, as this signifier does not denote a specific numerical value or range of values by which the deliverances of the prior art can be compared. Because the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, and the claim is indefinite. To advance prosecution, the examiner will accept the prior art disclosure of a robot arm demonstrating any capacity for vertical movement as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7, 12-13, 19, 24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura et al., US 2013/0247937, in view of and Hirochi et al., US 2019/0393056.
Claims 1, 24: Nunomura discloses a substrate processing apparatus, comprising (Fig. 1):
A first reactor (13) for processing a plurality of substrates in a boat (21a) [0013];
A first elevator (20) to transfer a boat to and from the first reactor [0078];
A substrate handling robot (46) configured to transfer substrates between a boat disposed at a substrate loading station (5) and a substrate cassette (8) (Figs. 2, 7; [0033, 0119]);
A cool down station (6) arranged to cool a boat of processed substrates with a gas inlet (3) and a gas extractor (9) (Fig. 2/[0041, 0089]);
Wherein the substrate loading station (5) and the cool down station (6) are on opposite sides of the first elevator (20) (Fig. 2);
Wherein the substrate loading station is positioned in front of the first elevator, and the cool down station is positioned behind the first elevator (Fig. 2);
A boat transfer device, including:
At least two robots (31, 32) for transferring boats between the substrate loading station (5), the first elevator (4), and the cool down station (6) ([0078]/Fig. 2).
Nunomura discloses only a single reactor, whereby claim 1 specifies first and second reactors. It should be noted, however, that the claim contemplates an embodiment in which the second reactor isn’t required to even operate. For instance, the boat transfer device need only convey the substrate to “one of the first and second elevators.” This arrangement is consonant with an embodiment in which the operation of one of the two elevators is silenced indefinitely. Accordingly, the examiner does not find a patentable distinction between, on the one hand, an apparatus comprising two reactors, whereby one need not even operate and, on the other hand, an apparatus with only one reactor. In other words, simply replicating Nunomura’s existing reactor while allowing it to remain inoperable is sufficient to satisfy the relevant limitations of claim 1. But the replication of an existing feature is within the metes of ordinary skill: it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Lastly, concerning the new material codifying a down flow between the gas inlet and extractor: Nunomura locates a gas inlet (3) on one sidewall and an extractor (9) on the other sidewall, thereby generating a lateral flow (Fig. 2). Alternative configurations are known in the art, however, as Hirochi evidences. Figure 1, for instance, depicts a boat (108) comprising a stack of wafers (200) intended for cooling [0026]. To facilitate this objective, Hirochi initiates a downflow (111) of air from a gas inlet (166) disposed in the ceiling towards a subjacent extractor (178) (Fig. 4). As this configuration induces rapid cooling [0077], it would have been obvious to orient Nunomura’s inlet and extractor vertically about the cool down station, as selecting between two known equivalents directed to the same purpose is within the scope of ordinary skill.
Claims 2-3: As shown by Figure 4, the boat supports (5, 6) are stationary in a horizontal plane.
Claim 4: The elevator’s boat support part is moveable in a vertical direction, by definition.
Claim 7: As delineated by Figure 2, there are two stations (5, 6) which receive coolant flow.
Claim 12: As shown by Figure 2, no doors are provided on the side walls. 
Claim 13: Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 105 USPQ 233, CCPA 1955). It is the Office’s position that on of ordinary skill would have been capable of generating a tool width between 1.3-2 meters through routine experimentation.
Claim 19: Providing additional transfer robots is a matter of ordinary skill, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 27-28: The rejection of claim 1, above, substantially addresses these limitations. In addition, the substrate loading station remains positioned in front of the elevator and the cool down station behind the elevator during transfer operations. Further, the horizontal distance from the cool down station to the reactors remains fixed.  
Claim 29: Nunomura’s boat transfer robots (31, 32) respectively couple to vertically movable sliders (37, 38) to permit vertical actuation ([0039], Fig. 4). Although only two transfer robots are disclosed, they are sufficient to execute every claimed function, whereby the simple addition of one more robot would have been obvious to the skilled artisan – it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 6, 8, 10-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura in view of Hirochi, and in further view of Kamimura et al., US 2019/0198359.
Claims 6, 8: Nunomura is silent regarding the feature of a maintenance door. In supplementation, Kamimura, like Nunomura, discloses a batch furnace system yet further locates maintenance doors (80) at the rear of the apparatus (Fig. 1; [0047]). It would have been obvious to provide doors at the back of the processing system to achieve the predictable result of enabling facile access to critical system components.
Claim 10: Kamimura teaches a U-shaped processing apparatus comprising gas cabinets (72) disposed in a top leg of the U-shape [0049].
Claim 11: As shown by Figure 1, Kamimura’s maintenance area is configured in between the legs of the U-shape. 
Claim 21: Kamimura provides a gas inlet (72) and a gas extractor (74) to regulate the minienvironment [0050]. 
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura in view of Hirochi, and in further view of Miyashita et al., US 5,829,969.
Nunomura’s cool down station does not contain a vertically moveable boat support. In supplementation, Figures 17 and 18 of Miyashita limn a boat support including a vertically moveable rod (384) which facilitates the boat’s separation from the support, thereby permitting facile transfer operations. It would have been obvious to incorporate such a mechanism within Nunomura’s support stations to achieve the predictable result of efficiently removing the boat from its stand.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nunomura in view of Hirochi, and in further view of Haanstra et al., US 2003/0149506.
As shown by Figure 2, Nunomura provides a substrate access opening and a cassette station (8), but the reference does not teach the claimed “turntable.” Haanstra, however, discloses a vertical furnace processing apparatus divided into a processing region (308) and a front-end region (304) (Fig. 3). Within the latter space, the reference provides a cassette turntable (322) which conveys the cassette from a load port (302) to a transfer port (328) [0039]. It would have been obvious to the skilled artisan to augment Nunomura’s front-end region with these features to increase the number of cassettes that can be processed per unit time, thereby increasing throughput. 
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Brak et al., US 2014/0148924. Brak discloses a substrate processing apparatus comprising first (106) and second (107) reactors (Fig. 1B), first and second elevators to transfer a boat to said reactors [0035], a substrate handling robot (124) configured to transfer substrates between a boat at a substrate loading station (141) and a substrate cassette [0032], a boat transfer robot (116), and a cool down station (153) [0037].
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716